Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.87 Filed 01/12/21 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ALFRED WALKER,

       Plaintiff                        2:19-cv-12906
                                        Hon. Stephen J. Murphy, III
-vs-
                                                DEFENDANTS’
JOSEPH P. EARLY, LLC a
Domestic limited liability company,             MOTION FOR
and                                         SUMMARY JUDGMENT
JOSEPH P. EARLY, individually
                                              FED. R. CIV. P. 56
       Defendants




       Defendants Joseph P. Early, LLC and Joseph P. Early, individually,

bring this Motion for Summary Judgment under Fed. R. Civ. P. 56, for

the reasons stated in the attached Brief.

       There was a conference between attorneys on January 11, 2021 in

which the movant explained the nature of the motion or request and its

legal basis and requested but did not obtain concurrence in the relief

sought.




                                                                 Page 1 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.88 Filed 01/12/21 Page 2 of 21




              Concise Statement of Issues Presented
     I.     Can Plaintiff sustain his burden of proof under the Fair
           Labor Standards Act (“FLSA”) that he worked overtime hours
           for which he was not paid?
           Plaintiff Says “Yes”
           Defendants Say “No”


           A. Can an FLSA claim be sustained when there is no
              documentary evidence that a plaintiff worked overtime
              hours he was not paid for?

              Plaintiff Says “Yes”

              Defendants Say “No”


     II.   Did Joseph P. Early, LLC maintain adequate records related
           to Plaintiff’s hours and pay?
           Plaintiff Says “No”
           Defendants Say “Yes”




                                                                 Page 2 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.89 Filed 01/12/21 Page 3 of 21




                        Controlling Authority


Davis-Bacon and Related Acts (“DBRA”)
Fair Labor Standards Act of 1938, §§7(a), 11(c), 16(b); 29 USCA
§§207(a), 211(c), 216(b)
Monroe v FTS USA, LLC, 763 F.Supp. 2d 979 (W.D. Tenn. 2011)
Stansbury v Faulkner, 443 F.Supp.3d 918 (WD Tenn. 2020)


                            Other Authority
Acosta v Timberline S. LLC, 16-cv-11522 (E.D. Mich, Oct 6, 2017)
Anderson v Mt. Clemens Pottery Co, 328 U.S. 680, 66 S. Ct. 1187, 90
L.Ed 1515 (1946) superseded by statute on other grounds, 29 U.S.C.
§254(a)
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)
Bean v Doug & Matthew Home Remodeling, LLC, 14-cv-12536 (E.D.
Mich Apr. 15, 2015)
Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996)
Fulson v City of Columbus, 801 F.Supp. 1, 4 (S.D. Ohio 1992)
Horn v Digital Cable and Communications, Inc., 2008 WL 7137186 AT
*1 (N.D. Ohio 2008)
Myers v Copper Cellar Corp. 192 F.3d 546, 551 (6th Cir. 1999)
Robinson v Roberts Hotels Mgmt. Detroit, LLC, 14-cv-13899 (E.D. Mich
Jan 5, 2016)
United Fire & Cas. Co. v. Hixson Bros. Inc., 453 F.3d 283, 285 (5th Cir.
2006)
White v Baptist Memorial Health Care Corp., 699 F.3d 869, 873 (6th Cir.
2012)



                                                                 Page 3 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.90 Filed 01/12/21 Page 4 of 21




                           Table of Contents
Argument                                                        Pg. 6
Background                                                      Pg. 6
Statements of Co-Workers                                        Pg. 8
Department of Labor Investigation                               Pg. 9
Record Keeping                                                  Pg. 9
Fair Labor Standards Act                                        Pg. 11
Use of Affidavits in Court Proceedings                          Pg. 15
Exempt or Non-Exempt                                            Pg. 17
Davis Bacon and Related Acts                                    Pg. 18
Summary                                                         Pg. 20




                                                                 Page 4 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.91 Filed 01/12/21 Page 5 of 21




                           Index of Exhibits
EXHIBIT A – Paychex Employee Earnings Record
EXHIBIT B – Statements of Co-Workers
EXHIBIT C – Walker’s late reporting of claim
EXHIBIT D – Excerpts from Walker deposition




                                                                 Page 5 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.92 Filed 01/12/21 Page 6 of 21




  I.      Argument
        This lawsuit involves a claim by Al Walker (“Walker”) that he was

not paid overtime for hours he worked while employed by Joseph P.

Early, LLC (herein “Early Construction”). The problem with Walker’s

claim is that he WAS paid for every hour of overtime during the entire

span of his employment with Early Construction. Moreover, Walker

personally reported his weekly hours to Joe Early (herein “Early”), the

owner of Early Construction, and was paid for all hours worked for every

workweek in which he worked.

        Early Construction’s payroll records prove that Walker was paid for

all hours worked and was paid every time he worked overtime. These

Employee Earnings Record reports are generated by Paychex [EXH A]

and wholly defeat Walker’s dubious claims.            Additionally, Early

Construction has statements from Walker’s co-workers [EXH B] that

Walker not only did not work more than 40 hours per week, but they were

also surprised he worked even 40 hours, as many also stated that Walker

was leaving the work site by 3:00 p.m. every day.

  II.     Background –




                                                                 Page 6 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.93 Filed 01/12/21 Page 7 of 21




     Walker began working for Early Construction on November 24,

2014 and worked until December 5, 2018. Walker had a heart attack

which prevented him from working since August 2018, but Early

Construction continued to pay him through December 2018 out of

compassion.

     During his employment with Early Construction, Walker worked

on the projects as shown in the spreadsheet attached as EXH A1 (not

highlighted) and A2 (highlighted to show the dates/job sites). At

all jobs, Walker, because of experience with Early, and Early’s trust in

Walker, was allowed to simply call in his hours rather than punch a time

clock. All other Early Construction employees punched the time clock.

     It was not until after Walker retired that he first began complaining

he was not paid overtime hours. His first complaint was March 25, 2019

[EXH C], likely after he had seen his lawyer, and he claimed he worked

55 hours per week at the St. Rita job (which is also called “Owen” – St.

Rita is the name of the building and Owen is the street). He claimed he

picked up material at Home Depot every morning. This claim will come

back to haunt Walker as Home Depot workers will testify that a female

Home Depot employee met Walker before the store opened and climbed

                                                                 Page 7 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.94 Filed 01/12/21 Page 8 of 21




into his vehicle. Also, Home Depot has free delivery, and nobody needs

to pick up supplies every day. Early testified that on only rare occasions

would Walker be asked to get something at Home Depot. [See EXH D –

select pages from Walker deposition]

     Walker’s 3/25/19 communication to Early was a threat, although

completely fabricated.    He demanded 675 overtime hours ($59,643)

within five days of the letter, or else he would report his claim to the

Department of Labor.

  III. Statements of Co-Workers –

      The following co-workers and subcontractors have provided

written statements refuting Walker’s claims:

     Ernest Owensby-Low Voltage Subcontractor states Walker would

always be gone from job by 3:00 p.m. Steven Leuder-Subcontractor-

states that he worked at St. Rita and saw Walker supervising the other

Early Construction employees. From Leuder’s point of view, Walker

worked less than 40 hours per week. William Gifford-Early Construction

states that he was an employee on many jobs, and that Walker was

supervisor and never worked overtime. Walker would always leave early.


                                                                 Page 8 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.95 Filed 01/12/21 Page 9 of 21




     Oswaldo Costa-Early Construction employee states Walker was

supervisor and worked less than 40 hours per week.           Juan Antonio

Guerra states Walker was supervisor and worked less than 40 hours per

week. Juan Pablo Guerra states that Walker was a supervisor and

worked less than 40 hours per week. Rodolfo Ochoa-Walker states that

Walker was supervisor and worked less than 40 hours per week.

  IV.     Department of Labor Investigation –

     In 2019, the U.S. Department of Labor/Wage and Hour Division

(“DOL/WHD”) investigated Walker’s claims of unpaid overtime hours.

After a complete investigation, DOL/WHD found that a small error in

listing two employees resulted in an underpayment to those two

employees of $5,695. Those employees were immediately paid all of the

back wages due. DOL determined that Early Construction’s omission

was NOT a willful nor intentional act.       No other action was taken.

DOL/WHD noted that “no previous history of this employer…” was found

in their records.

     V.     Record Keeping –




                                                                 Page 9 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.96 Filed 01/12/21 Page 10 of 21




      It is curious Walker claims that Early Construction did not keep

accurate records. [See EXH A Employee Earnings Record,

attached]. Early Construction used Paychex, which provides full record-

keeping.

      Regarding record keeping, Walker has NO evidence to support his

claim. That’s right, NONE. At his deposition Walker claimed that the

paystubs and records of his alleged “overtime” were destroyed in a “small”

house fire, which only damaged those records and some family

photographs. Despite a fire in his home, the fire department was never

called, and no insurance claim was made. No photos of the “fire” have

been produced, and it is clear Walker will have no documents to produce

at trial which in any way contradict Early Construction’s documents.

Walker can provide a few paystubs (which somehow survived the “fire”)

but these paystubs exactly match Early Construction’s Employee

Earnings Record. Walker has no document showing he worked overtime

or was underpaid.

      FLSA §211(c) states:

           (c) Records



                                                                Page 10 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.97 Filed 01/12/21 Page 11 of 21




             Every employer subject to any provision of this chapter or of
             any order issued under this chapter shall make, keep, and
             preserve such records of the persons employed by him and of
             the wages, hours, and other conditions and practices of
             employment maintained by him, and shall preserve such
             records for such periods of time, and shall make such reports
             therefrom to the Administrator as he shall prescribe by
             regulation or order as necessary or appropriate for the
             enforcement of the provisions of this chapter or the
             regulations or orders thereunder. The employer of an
             employee who performs substitute work described in section
             207(p)(3) of this title may not be required under this
             subsection to keep a record of the hours of the substitute work

      Here, Early Construction, using Paychex, “make[s], keep[s], and

preserve[s]” payroll records for Walker which include Employee Earning

Record [Deft Rule 26 Disclosure 001-017], Certified Payroll Record (US

Dept. of Labor, Wage and Hour Division form) [Deft Rule 26 Disclosure

030-199], paycheck with stub (given to employee) showing earnings net

pay allocation, withholdings, etc. Walker 001-058],

Statutes –

   VI.   Fair Labor Standards Act –

      The Fair Labor Standards Act (“FLSA”) requires that all “non-

exempt” employees in the United States be paid at least the federal

minimum wage for all hours worked, and be paid overtime pay at time

and one-half the regular rate for all hours worked over 40 in a workweek.
                                                                Page 11 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.98 Filed 01/12/21 Page 12 of 21




Jobs which involve government pay require that all non-exempt workers

be paid at the prevailing wage rate for their job category. The prevailing

wage rate is established by the government, and changes periodically. As

an example, see the prevailing wage rate paid to Walker on the Lawndale

job ($52.72), as compared to the St. Rita job ($58.91).           Same job

classification, but the prevailing wage rate went up, and Walker was paid

the higher wage when that occurred.

      An employee suing an employer under FLSA for unpaid overtime

compensation has the burden of proving by a preponderance of the

evidence that the employee performed work for which he/she was not

properly compensated. Myers v Copper Cellar Corp. 192 F.3d 546, 551

(6th Cir. 1999); See also, White v Baptist Memorial Health Care Corp., 699

F.3d 869, 873 (6th Cir. 2012). In cases where the employee can prove the

employer failed to keep adequate records, the employee may provide

sufficient evidence to show the amount of work for which he/she was

unpaid using “just and reasonable inference”, but this lower burden is

only available to the employee AFTER the employee proves that the

employer did not keep adequate records. See, Anderson v Mt. Clemens




                                                                Page 12 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.99 Filed 01/12/21 Page 13 of 21




Pottery Co, 328 U.S. 680, 66 S. Ct. 1187, 90 L.Ed 1515 (1946) superseded

by statute on other grounds, 29 U.S.C. §254(a).

      In Monroe v FTS USA, LLC, 63 F.Supp.2d 979 (W.D. Tenn. 2011) a

court in this circuit held that to be liable under FLSA an employer must

possess actual or constructive knowledge of an employee’s overtime.

“Where an employer had no knowledge that an employee is engaging in

overtime work and that employee fails to notify the employer or

deliberately prevents the employer from acquiring knowledge of the

overtime work, the employer’ failure to pay for the overtime hours” … is

not a violation of FLSA. Id. At 986. Here, it was Walker himself who

reported his hours weekly. Walker never complained about unpaid

overtime hours until March 25, 2019, some seven months after his last

date of work, and by failing to so notify his employer made any failure to

pay overtime “not a violation” of FLSA. To this date, neither Walker nor

his counsel have presented any evidence supporting his claim for

overtime hours. Monroe has been cited favorably in this District in

Acosta v Timberline S. LLC, 16-cv-11522 (E.D. Mich, Oct 6, 2017), and in

Bean v Doug & Matthew Home Remodeling, LLC, 14-cv-12536 (E.D. Mich




                                                                Page 13 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.100 Filed 01/12/21 Page 14 of 21




Apr. 15, 2015), and Robinson v Roberts Hotels Mgmt. Detroit, LLC, 14-cv-

13899 (E.D. Mich Jan 5, 2016).

       In Stansbury v Faulkner, 443 F.Supp.3d 918 (WD Tenn. 2020) the

court reasoned that an FLSA plaintiff has the burden of proving by a

preponderance of the evidence that he/she performed work for which

he/she was not properly compensated. Stansbury reiterated the principal

that if the employer has kept adequate records, the employee may not

rely on “just or reasonable” inferences to meet his/her burden under the

Act.

       In fact, Walker has presented demonstrative “evidence” (a chart

created by Walker or his attorney captioned “Damages for Unpaid

Hours), in which Walker represents that he did not get overtime hours

for weeks he was actually paid overtime because he reported overtime.

This chart depicts Walker as working exactly 40 regular hours and

exactly 15 overtime hours for each week between 10/16/16 and 8/12/18.

Exactly 15 overtime hours each and every week? Walker’s chart is flawed

and inaccurate. For example, for the week ending 10/16/16, for which a

paycheck was issued 10/21/16, Walker actually worked, and was paid, 40

regular-time hours and 10 overtime hours, yet his chart says he was paid

                                                                 Page 14 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.101 Filed 01/12/21 Page 15 of 21




no overtime at all. This is similar to several other weeks in late 2016

when the job did require overtime, which Walker work and was paid for.

But in his haste to grab money he was not entitled to Walker created this

damages chart without regard to available documentary proofs.

      Much like the plaintiff in Roberts, Walker relies on his own

testimony, with no supporting documents to contradict the records kept

by Early Construction, and, like Roberts, Walker’s testimony is

completely belied by the existing documentary evidence.           Also, like

Roberts, Walker failed to complain to the employer that he had worked

unpaid overtime. In Roberts, the first complaint was the filing of the

lawsuit; in the present case, the first complaint was the May 2019 letter

just before filing. In Roberts, the Court found that plaintiff Roberts had

created a work log (which Walker has not), but that this combined with

his testimony was not enough to meet his burden of proof to come forward

with credible evidence to establish that he performed work for which he

was improperly compensated and did not rise to the level of producing

sufficient evidence to show the amount and extent of such work.

   VII. Use of Affidavits to Support Burden of Proof –



                                                                 Page 15 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.102 Filed 01/12/21 Page 16 of 21




      This Court has broad discretion under Rule 56 to weigh the value

of a self-serving affidavit presented in response to a motion for summary

judgment. Only if an affidavit is based on personal knowledge, sets out

facts which would be admissible in evidence, and is presented by a

declarant who is competent to testify on the matters stated will the

affidavit have any value in defeating a motion. In Horn v Digital Cable

and Communications, Inc., ND Ohio 2008) the court found that summary

judgment is appropriate whenever the non-moving party fails to make a

showing sufficient to establish the existence of an element essential to

that party’s case and on which that party carries the burden of proof.

Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate when “the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” See, Celotex Corp v

Catrett 477 U.S. 317, 322; 106 S.Ct. 2548; 91 L.Ed.2d 265 (1986). The

non-moving party is required to present specific facts in the record which

create a genuine issue of material fact. In other words, when a motion for

summary judgment is made and supported under Rule 56, the non-


                                                                 Page 16 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.103 Filed 01/12/21 Page 17 of 21




moving party may not rest on his/her pleadings, allegations or denials,

but must set forth specific facts showing there is a genuine issue of

material fact for trial. Fulson v City of Columbus, 801 F.Supp. 1, 4 (SD

Ohio 1992).

   A genuine issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The court should view all

facts and evidence in the light most favorable to the non-moving party.

United Fire & Cas. Co. v. Hixson Bros. Inc., 453 F.3d 283, 285 (5th Cir.

2006). Mere conclusory allegations are insufficient to defeat summary

judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

   VIII. Exempt or Non-Exempt Status? –

      The FLSA provides an exemption from both minimum wage and

overtime for bona fide executive, administrative, professional and outside

sales employees. The exemptions do not apply to manual laborers or

other ‘blue collar’ workers, including non-managerial construction

workers. A construction worker who performs supervisory or managerial

duties may be classified as “exempt” from wage and hour laws.

Supervisory employees do not need to be paid the prevailing wage rate,
                                                                 Page 17 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.104 Filed 01/12/21 Page 18 of 21




and can be salaried (i.e., not paid overtime for work beyond 40

hours/week).

      Other workers at the job sites turned to Walker with questions and

treated him as their supervisor [See EXH B statements from co-

workers].      In fact, although Early believed Walker was a supervisor,

Early paid Walker prevailing wage rates as a carpenter. Note that the

prevailing wage rate for a carpenter is higher than a laborer, and Early

provided Walker with the higher wage, even though Walker performed

various in various categories from “Laborer” to the high Prevailing Wage

category of “Carpenter”.

      Because Early thought Walker was a managerial construction

worker, the Answer to the lawsuit included a claim that Walker was

exempt from FLSA and prevailing wage rate requirements.           Discovery

has shown that, although Walker was a “de facto” supervisor, he likely

did not meet the FLSA standards for being exempt and Defendants waive

that defense for purposes of this motion.        This changes nothing, as

Walker was paid the correct prevailing wage rate and was paid for all

overtime hours he reported.

Davis-Bacon and Related Acts –
                                                                 Page 18 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.105 Filed 01/12/21 Page 19 of 21




        The Davis-Bacon and Related Acts (“DBRA”) requires payment of

Prevailing Wages on each federal government contract job. In the City of

Detroit, compliance with DBRA is overseen by the Detroit District Office,

which frequently inspects job sites. Contractors and subcontractors must

pay laborers and mechanics employed directly upon the site of the work

at least the locally prevailing wages/fringe benefits listed in the Davis-

Bacon wage determination in the contract. Those wages are published

on a DOL website.

        20 CFR (0-99) Section 5.5(a)(1) and 5.5(a)(3)(ii)(A) states, “the

Davis-Bacon and Related Acts (DBRA) requires payment of Prevailing

Wages in accordance with the applicable “Wage Determination” on each

federally funded construction contract valued in excess of $2,000.00.” It

is mandatory in accordance with federal statute, that the applicable

Wage Determination be prominently displayed and accessible on the job

site.

        Further, Early Construction was also required to submit “Certified

Payrolls” (§5.5(a)(3)(ii)(A)) for each respective workweek on DBRA

contracts, which he faithfully complied with. These certified payrolls also

serve as “face of the record” evidence and testify to the accuracy of the

                                                                 Page 19 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.106 Filed 01/12/21 Page 20 of 21




wages paid to Walker. The Contract Work Hours and Safety Standards

Act (CWHSSA) requires the payment of overtime hours to workers and

mechanics on those federally funded (DBRA) projects valued in excess of

$100,000, which was the case for several of the Early Construction

contracts.

                                 Summary

      Defendants ask this Court to GRANT Summary Judgment,

DISMISS Plaintiff’s claims, and AWARD costs and attorneys’ fees to

Defendants Early Construction and Joseph Early as prevailing parties in

this FLSA claim.




1/12/21                             /s/Harvey R. Weingarden (P31534)
                                    HARVEY R. WEINGARDEN, PLLC
                                    7412 Tall Timbers
                                    West Bloomfield MI 48322
                                    (248)859-2703
                                    HWeingardenLaw@gmail.com




                                                                 Page 20 of 21
Case 2:19-cv-12906-SJM-APP ECF No. 27, PageID.107 Filed 01/12/21 Page 21 of 21




HARVEY R. WEINGARDEN, PLLC                          MORGAN & MORGAN P.A.
Harvey R. Weingarden (P31534)                       Warren D. Astbury (P82416)
Attorney for Defendants                             Attorney for Plaintiff
7412 Tall Timbers                                   2000 Town Center, Ste 1900
West Bloomfield MI 48322                            Southfield MI 48075
248-859-2703                                        313-739-1952
HWeingardenLaw@gmail.com                            wastbury@forthepeople.com

LIPPITT O’KEEFE, PLLC
Brian D. O’Keefe (P39603)
William M. Donovan (P12892)
Attorney for Defendants
370 E. Maple Road, Third Floor
Birmingham MI 48009
248-646-8292
bokeefe@lippittokeefe.com
wdonovan@lippittokeefe.com




                                   CERTIFICATE OF SERVICE
  The undersigned certifies that the foregoing document was served upon all parties to the above
  cause to each attorney of record at their respective addresses on 1/11/2021, by:
    x US Mail                             Email                           X Court e-serve
     Overnight Delivery                   Certified Mail                  Personally

                                       /s/Harvey R. Weingarden (P31534)
                                       HARVEY R. WEINGARDEN, PLLC




                                                                                  Page 21 of 21
